i	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected DETAILED ACTION
 STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………….…… 2
Allowable Subject Matter……………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter……………………………………….... 3
Conclusion………………………………………………………………………………….............. 4

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to After final filed 4/4/2022.Claims 1-4-7-9,12, and 13 are pending. In response to Amendment, the previous rejection of Claims 1 – 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okazaki (U.S. Patent Pub. No. 2020/0143212 A1) in view of Akiyama (U.S. Patent Pub. No. 2017/0171407 A1) are withdrawn.

				
				Allowable Subject Matter 
Claims 1-2,4,7-9,12-13 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Ramachandrula teaches an image processing apparatus: at least one memory that stores a program; and at least one processor that executes the program to perform: (1) obtaining a scanned image (10, para. [0051] [0052]; Ramachandrula teaches generated a scanned image of a document); (2) specifying a plurality of character string areas in the scanned image by analyzing the scanned image (para. [0038] [0043]; Ramachandrula teaches analyzing foreground pixel content in the document which includes text lines); (3) obtaining a respective inclination for each of the plurality of character string areas (para. [0053] [0058]; Ramachandrula teaches determining a skew estimations for the document based on foreground content pixels); (4) classifying the plurality of character string areas into groups, wherein character string areas whose inclinations are regarded as being identical are classified into a same group; and (5) multi-cropping a plurality of document images from the scanned image based on the classified groups (para. [0139] [0155] [0159], Ramachandrula teaches rotating and cropping the final output of the document image).
		Akiyama is also in the field of obtaining inclinations for character strings. Akiyama teaches the apparatus which includes steps for: classifying the plurality of character string areas into groups, wherein character string areas whose inclinations are regarded as being identical are classified into a same group (para. [0123] [0124]; Akiyama teaches calculating an approximate straight line by comparing adjacent character string blocks).
	None teaches:
wherein the multi-cropping comprises: acquiring a circumscribed rectangle for each of the classified groups; detecting straight lines from the scanned image; specifying, from the detected straight lines, four straight lines corresponding to sides configuring the acquired circumscribed rectangle, wherein each of the four straight lines is parallel to a respective one of sides configuring the acquired circumscribed rectangle and nearer to the circumscribed rectangle; and - 2- cropping the plurality of document images corresponding to the classified groups from the scanned image based on the four straight lines that are specified for each circumscribed rectangle corresponding to each of the classified groups.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 9,12 and 13 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Kriegman (US Patent Application Pub. No. 2019/0311227 Al) teaches a system for identifying the orientation of a depicted document and generating computer searchable text therefrom.
Kawano (US Application Pub. No. 2017/0171428 Al) teaches a scanning device for detecting and correcting skew in a readable document.
Torres (US Patent Application Pub. No. 2020/0250415 Al) teaches a machine learning algorithm for image cropping and skew correction.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664